Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/20/2020 was considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17-28 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  
Independent claims 17 and 23 describe the abstract idea of receiving data, making a determination, and making a recommendation. Specifically, claims 17 and 23 recite:
” (A) receiving data representing a plurality of opinions of a first product; 
(B) determining that a combination of ingredients of a second product is similar to a combination of ingredients of the first product; 
(C) in response to the determination of (B), generating, based on the data representing the plurality of opinions of the first product, recommendation data representing a recommendation that a first user use the second product.”
The steps of receiving, determining, and generating describe actions and concepts that can be, under broadest reasonable interpretation, managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions). Although the claims contain additional elements outside the scope of the abstract idea, the claims amount to a person or persons following a set of instructions or rules to receive data, make a determination, and make a recommendation. Therefore, the recited limitations cover a process that, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.	
This judicial exception is not integrated into a practical application. In particular, claim 17 recites:  
“method performed by at least one computer processor executing computer program instructions stored on at least one non- transitory computer-readable medium, the method comprising:”
Claim 23 recites:
“A system comprising at least one non-transitory computer-readable medium having computer program instructions stored thereon, wherein the computer program instructions are executable by at least one computer processor to perform a method, the method comprising:”
The recited processor and computer-readable media are recited at a high level of generality (i.e., as a generic computer elements performing a generic computer functions of collecting, analyzing, and transmitting data) [Spec P 52-54] such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are therefore directed to an abstract idea.
               The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the lack of integration into a practical application, the processor and computer-readable media are recited at a high level of generality. Generic computer components recited as performing generic computer functions that are well-understood, routine, and conventional activities amount to no more than implementing the abstract idea with a computerized system. See Parker v Flook, 437 U.S. at 594; Bancorp Services v Sun Life, 687 F.3d at 1278; Alice Corp, 134 S. Ct. at 2359-2360; Benson, 409 U.S. at 65-67; Ultramercial, 772 F.3d at 716-717. Implementation of well-understood, routine, and conventional functions with a computerized system does not amount to an inventive concept.   
	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of 
Dependent claims 18-22 and 24-28 do not add “significantly more” to the eligibility their respective parents claims and simply recite a more complex abstraction executed on a generic computer.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually, and therefore, the analysis above applies for claims 18-22 and 24-28 as well.  	
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concepts. 
	Accordingly, claims 17-28 are directed to an abstract idea without significantly more. Therefore claims 17-28 are rejected under 35 U.S.C. § 101.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 17-20, 22-26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Brockelman (U.S. Patent Application Publication No. 20210030356) in view of Koo (U.S. Patent Application Publication No. 20080275727).
Regarding claim 17, Brockelman teaches a method performed by at least one computer processor executing computer program instructions stored on at least one non- transitory computer-readable medium, the method comprising: 
(A) receiving data representing a plurality of opinions of a first product [P 40] (Brockelman teaches receiving feedback regarding a plurality of medicines or treatments, any of which are interpreted as a first product, from a plurality of patients); 
 (C) in response to the determination of (B), generating, based on the data representing the plurality of opinions of the first product, recommendation data representing a recommendation that a first user use the second product [P 40] (Brockelman teaches recommending a medicine or treatment, which is interpreted as a second product, to a user based on the received feedback data; note that Brockelman teaches receiving feedback regarding a plurality of medicines and recommending one; thus, Examiner interprets the recommended medicine to be the second product, and any of the non-recommended products to be the first product).  
Brockelman may not explicitly teach:
(B) determining that a combination of ingredients of a second product is similar to a combination of ingredients of the first product; 
However, Koo teaches:
(B) determining that a combination of ingredients of a second product is similar to a combination of ingredients of the first product [P 24-31] (Koo teaches identifying products with common ingredients); 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the System and method for economical representation of products using intelligence 
Regarding claim 18, Brockelman and Koo teach the method of claim 17, wherein the data representing the plurality of opinions of the first product comprises data representing a plurality of reviews of the first product by a plurality of users [P 40] (Brockelman teaches product feedback from a plurality of patient, which is interpreted as a plurality of reviews).  
Regarding claim 19, Brockelman and Koo teach the method of claim 17, wherein (B) comprises determining that the first product and the second product share at least a minimum number of ingredients in common [P 3] (Koo teaches determining that products have at least one common ingredient).  
Obviousness for combining the teachings of Brockelman and Koo is discussed above for claim 17 and is incorporated herein.
Regarding claim 20, Brockelman and Koo teach the method of claim 17, wherein (B) comprises determining that the first product and the second product were manufactured by the same manufacturer [P 24-25] (Koo teaches determining that products are the same brand, which is interpreted as having the same manufacturer).  
Obviousness for combining the teachings of Brockelman and Koo is discussed above for claim 17 and is incorporated herein.
Regarding claim 22, Brockelman and Koo teach the method of claim 17, wherein the data representing the plurality of opinions of the first product includes data representing an opinion of the first product and data representing an opinion of the second product [P 40] (Brockelman teaches receiving feedback regarding a plurality of medicines and recommending a medicine of those which .  
Regarding claim 23, the claim is analogous to claim 17, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 17. 
Regarding claim 24, the claim is analogous to claim 18, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 18. 
Regarding claim 25, the claim is analogous to claim 19, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 19. 
Regarding claim 26, the claim is analogous to claim 20, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 20. 
Regarding claim 28, the claim is analogous to claim 22, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 22. 

Claims 21 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Brockelman (U.S. Patent Application Publication No. 20210030356) in view of Koo (U.S. Patent Application Publication No. 20080275727) as applied to claim 17 above, and further in view of Robinson (U.S. Patent No. 8108255).
Regarding claim 21, Brockelman and Koo may not explicitly teach the method of claim 17, wherein the data representing the plurality of opinions of the first product does not include any data representing an opinion of the second product.
However, Robinson teaches the method of claim 17, wherein the data representing the plurality of opinions of the first product does not include any data representing an opinion of the second product [Col 1 L 45-62] (Robinson teaches data regarding products that do not yet have reviews).
  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Robinson with teaching of Brockelman and Koo 
Regarding claim 27, the claim is analogous to claim 21, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 21. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pappas (U.S. Patent Application Publication No. 20180301211) teaches systems and methods for an electronic community medical marijuana network.
Varshey (U.S. Patent Application Publication No. 20150161531) teaches a method for association-based product design.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel F Durnin whose telephone number is (571)272-1244. The examiner can normally be reached Mon-Thurs 7-4, Fri 8-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/R.F.D./Examiner, Art Unit 3626              

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626